DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
	Applicant’s corrections filed 09/26/2022 with respect to claim objections for claim(s) 25 made on 02/28/2022 has been considered and the objection to the claims is withdrawn.
 	Applicant's arguments filed 09/26/2022 with respect to claim(s) 19 and 25 have been fully considered but they are not persuasive.	Applicant’s arguments:	On pgs. 7-8 of Applicant’s remarks, Applicant argues that Huang et al. (US 2017/0006541 A1) does not disclose the limitation “without considering a receiver address of the trigger frame” because Huang’s silence of the limitation is not sufficient to meet the burden to prove obviousness according to the Federal Circuit.	On pgs. 8-9 of Applicant’s remarks, Applicant cites several paragraphs of Huang and notes that Huang teaches a consideration of the RA address. Therefore, Applicant argues that Huang fails to disclose the limitation.	Examiner’s response:	Examiner agrees with the Applicant that a negative claim limitation cannot be disclosed by mere silence in the prior art. However, a negative claim limitation may be proven to be expressly, impliedly, or inherently disclosed by the prior art. A negative claim limitation can also be proven to be disclosed by the prior art upon showing that the prior art describes or suggests that the limitation is optional or unnecessary. Furthermore, a negative claim limitation can also be proven when there is other evidence showing that the element is or could be excluded. 	Huang discloses in Fig. 12 and [0076] that a HEW station 104 receives and decodes a frame (i.e., a trigger frame) and in [0078] the HEW station 104 determines whether the frame is an intra-BSS, inter-BSS, or unclassified frame, wherein the frame has an address 3associated with the master station 102. Huang then goes on to disclose in [0079] that the HEW station 104 determines whether the transmitter address of the frame is the same as the transmitter address of the master station 102. In [0082]-[0083], the HEW station 104 determines whether the frame is an intra-BSS frame and sets the NAV based on the determination. In other words, Huang discloses sets the NAV based on whether the frame is an intra-BSS frame and at most discloses considering the transmitter address. Therefore, Huang teaches implicitly that the receiver address is not considered for setting the NAV.	Furthermore, [0081] teaches “a broadcast address as the receiver address in an MU-RTS frame does not indicate the address of the station”. Huang teaches the receiver address may be a broadcast address for an MU-RTS frame and not a trigger frame. Examiner relied on the trigger frame of Fig. 12 and [0076] and there is no teaching that the receiver address which may be a broadcast address is included in the trigger frame.	Examiner also notes that pg. 3 of the Office Action mailed 02/28/2022 provided different interpretation for “update, regardless of a receiver address of the trigger frame”. It appears Applicant has chosen interpretation “(a) the wireless communication terminal updates NAV based on receiving a trigger frame without inspecting the trigger frame so it does not consider the receiver address” and broadly amended the claim based on interpretation (a) by replacing “regardless” with “without”. First, there appears to be no support for interpretation (a) made by Examiner as Examiner only found support for interpretation (b). Second, the broader amendment is taught by Huang because the HEW station 104 determines whether the trigger frame is an intra-BSS frame and sets the NAV based on the determination. In other words, the HEW station 104 does not consider the receiver address.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 19, 21, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0146469 A1) in view of Huang et al. (US 2017/0006541 A1).

Regarding claim 19, Luo discloses A wireless communication terminal associated with a base wireless communication terminal, the wireless communication terminal comprising (Figs. 7-8: communications node 200/STA 4 (=wireless communication terminal) is associated with AP (=base wireless communication)): 
a transceiver (Fig. 7: receiver 201 / transmitter 202); and 
a processor (Fig. 7: processor 203), 
wherein the processor is configured to: 
receive a Physical layer Protocol Data Unit (PPDU) from the base wireless communication terminal using the transceiver (Fig. 8, [0112]: STA 4 receives a trigger frame (1-3) sent in an intra-BSS from the AP. [0100], [0106]: the trigger frame is included in a PPDU), and
when a trigger frame is obtained from the PPDU, update an Intra-BSS Network Allocation Vector (NAV) based on the trigger frame ([0100]: the PPDU includes a data frame, a control frame, a management frame, or the like, wherein the control frame may be a RTS/CTS/trigger frame. [0106]: the PPDU includes the trigger frame. Fig. 8, [0112]: STA 4 sets its NAV according to the trigger frame (1-3) sent in the intra-BSS. [0095]-[0099]: the receiving node updates its NAV according to a duration field when a condition for not updating the NAV fails. Note: STA 4’s NAV (=Intra-BSS NAV) is an Intra-BSS NAV because the trigger frame is transmitted in the intra-BSS from the AP and is used to set the NAV of the STA 4 that is in the intra-BSS), 
wherein the trigger frame triggers transmission of at least one wireless communication terminal ([0106]: trigger frame includes UL scheduling information of the station), 
wherein the Intra-BSS NAV is a NAV updated by an Intra-BSS frame (Fig. 8, [0112]: STA 4’s NAV is set according to the trigger frame sent in the intra-BSS. [0100], [0106]: the trigger frame is included in the PPDU that was sent in the intra-BSS; therefore, the PPDU which includes the trigger frame is an intra-BSS because the AP and the STA 4 are part of the same intra-BSS. Note: STA 4’s NAV (=Intra-BSS NAV) is an Intra-BSS NAV because the trigger frame is transmitted in the intra-BSS from the AP and is used to set the NAV of the STA 4 that is in the intra-BSS).
While Luo discloses in Fig. 12 that the STA 4 sets its NAV based on the trigger frame, and in at least [0097]-[0098] that the receiving node updates its NAV based on a condition, Luo does not disclose a condition to set the NAV without considering a receiver address of the trigger frame and a format of the PPDU.
However, Huang discloses in Fig. 12 and [0075] a method of setting NAV without considering a receiver address of the trigger frame and a format of the PPDU (Fig. 12, [0076]: the HEW station 104 receives and decodes a trigger frame. [0078]: the HEW station 104 determines whether the frame is an intra-BSS frame. [0082]: the HEW station 104 sets the intra-BSS to a first duration when the frame is an intra-BSS frame and when the first duration is greater than the intra-BSS NAV. See also [0100]. Note: steps 1204, 1206, 1208, 1210, and 1216 of Fig. 12 disclose the HEW station 104 performs steps to set its intra-BSS NAV based on a condition, i.e., whether the frame, i.e., trigger frame, is an intra-BSS frame, and whether a first duration is greater than the intra-BSS NAV. In other words, the HEW station 104 does not consider a receiver address of the trigger frame and a format of the PPDU to set its intra-BSS frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conditions that the STA 4 uses to decide of whether to update its NAV, as taught by Luo in [0097], to include a condition to set the intra-BSS NAV to the first duration when a trigger frame is an intra-BSS frame and when a first duration is greater than the intra-BSS NAV, as taught by Huang. 
Doing so provides a method of setting NAV where the HEW station 104 can maintain different NAVs and decide whether to set the intra-BSS NAV or a second NAV that has an inter-BSS state and an unclassified state (Fig. 12, [0075], [0080]).

Regarding claim 25, Luo discloses An operation method of a wireless communication terminal associated with a base wireless communication terminal, the method comprising (Figs. 7-8: communications node 200/STA 4 (=wireless communication terminal) is associated with AP (=base wireless communication)): 
receiving a Physical layer Protocol Data Unit (PPDU) from the base wireless communication terminal (Fig. 8, [0112]: STA 4 receives a trigger frame (1-3) sent in an intra-BSS from the AP. [0100], [0106]: the trigger frame is included in a PPDU), 
obtaining a frame from the PPDU ([0100]: the PPDU includes a data frame, a control frame, a management frame, or the like), and 
determine whether the obtained frame is a trigger frame or not ([0100]: the PPDU includes a data frame, a control frame, a management frame, or the like, wherein the control frame may be a RTS/CTS/trigger frame); and 
updating an Intra-BSS Network Allocation Vector (NAV) based on whether the obtained frame is a trigger frame or not ([0100]: the PPDU includes a data frame, a control frame, a management frame, or the like, wherein the control frame may be a RTS/CTS/trigger frame. [0106]: the PPDU includes the trigger frame. Fig. 8, [0112]: STA 4 sets its NAV according to the trigger frame (1-3) sent in the intra-BSS. [0095]-[0099]: the receiving node updates its NAV according to a duration field when a condition for not updating the NAV fails. Note: STA 4’s NAV (=Intra-BSS NAV) is an Intra-BSS NAV because the trigger frame is transmitted in the intra-BSS from the AP and is used to set the NAV of the STA 4 that is in the intra-BSS), 
wherein the updating the Intra-BSS NAV comprises (Fig. 8, [0112]: STA 4 sets its NAV according to the trigger frame (1-3) sent in the intra-BSS. [0095]-[0099]: the receiving node updates its NAV according to a duration field when a condition for not updating the NAV fails. Note: STA 4’s NAV (=Intra-BSS NAV) is an Intra-BSS NAV because the trigger frame is transmitted in the intra-BSS from the AP and is used to set the NAV of the STA 4 that is in the intra-BSS):
upon the obtained frame being the trigger frame, updating, based on the obtained frame, the Intra-BSS NAV ([0100]: the PPDU includes a data frame, a control frame, a management frame, or the like, wherein the control frame may be a RTS/CTS/trigger frame. [0106]: the PPDU includes the trigger frame. Fig. 8, [0112]: STA 4 sets its NAV according to the trigger frame (1-3) sent in the intra-BSS. [0095]-[0099]: the receiving node updates its NAV according to a duration field when a condition for not updating the NAV fails. Note: STA 4’s NAV (=Intra-BSS NAV) is an Intra-BSS NAV because the trigger frame is transmitted in the intra-BSS from the AP and is used to set the NAV of the STA 4 that is in the intra-BSS),
wherein the trigger frame triggers transmission of at least one wireless communication terminal ([0106]: trigger frame includes UL scheduling information of the station), 
wherein the Intra-BSS NAV is a NAV updated by an Intra-BSS frame (Fig. 8, [0112]: STA 4’s NAV is set according to the trigger frame sent in the intra-BSS. [0100], [0106]: the trigger frame is included in the PPDU that was sent in the intra-BSS; therefore, the PPDU which includes the trigger frame is an intra-BSS because the AP and the STA 4 are part of the same intra-BSS. Note: STA 4’s NAV (=Intra-BSS NAV) is an Intra-BSS NAV because the trigger frame is transmitted in the intra-BSS from the AP and is used to set the NAV of the STA 4 that is in the intra-BSS).
While Luo discloses in Fig. 12 that the STA 4 sets its NAV based on the trigger frame, and in at least [0097]-[0098] that the receiving node updates its NAV based on a condition, Luo does not disclose a condition to set the NAV without considering a receiver address of the trigger frame and a format of the PPDU; and upon the obtained frame not being the trigger frame, updating, based on the obtained frame, the Intra-BSS NAV considering the receiver address of the obtained frame or consider whether the obtained frame requires an immediate response.
However, Huang discloses in Fig. 12 and [0075] a method of setting NAV without considering a receiver address of the obtained frame and a format of the PPDU (Fig. 12, [0076]: the HEW station 104 receives and decodes a trigger frame. [0078]: the HEW station 104 determines whether the frame is an intra-BSS frame. [0082]: the HEW station 104 sets the intra-BSS to a first duration when the frame is an intra-BSS frame and when the first duration is greater than the intra-BSS NAV. See also [0100]. Note: steps 1204, 1206, 1208, 1210, and 1216 of Fig. 12 disclose the HEW station 104 performs steps to set its intra-BSS NAV based on a condition, i.e., whether the frame, i.e., trigger frame, is an intra-BSS frame, and whether a first duration is greater than the intra-BSS NAV. In other words, the HEW station 104 does not consider a receiver address of the trigger frame and a format of the PPDU to set its intra-BSS frame); and
upon the obtained frame not being the trigger frame, updating, based on the obtained frame, the Intra-BSS NAV considering the receiver address of the obtained frame or consider whether the obtained frame requires an immediate response (Fig. 12, [0076]: the HEW station 104 receives and decodes a MU-RTS frame (=not being the trigger frame). [0048]-[0049], [0081]: the MU-RTS frame includes a receiver address set as a broadcast address and the HEW station 104 sets their NAV by considering the receiver address. [0078]: the HEW station 104 determines whether the frame is an intra-BSS frame. [0082]: the HEW station 104 sets the intra-BSS to a first duration when the frame is an intra-BSS frame and when the first duration is greater than the intra-BSS NAV).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conditions that the STA 4 uses to decide of whether to update its NAV, as taught by Luo in [0097], to include a condition to set the intra-BSS NAV to the first duration when a trigger frame is an intra-BSS frame and when a first duration is greater than the intra-BSS NAV or set the intra-BSS NAV by considering the receiver address when the frame is a MU-RTS frame, as taught by Huang. 
Doing so provides a method of setting NAV where the HEW station 104 can maintain different NAVs and decide whether to set the intra-BSS NAV or a second NAV that has an inter-BSS state and an unclassified state (Fig. 12, [0075], [0080]).

Regarding claim 21, Luo in view of Huang discloses all features of claim 19 as outlined above. 
Luo further discloses wherein the processor is configured to update the Intra-BSS NAV based on the trigger frame regardless of whether the trigger frame triggers the transmission of the wireless communication terminal when the trigger frame is obtained from the PPDU (Fig. 8, [0112]: trigger frame (1-3) is directed to STAs 1-3 but STA 4 still sets its NAV according to the trigger frame (=regardless of whether the trigger frame triggers the transmission of the wireless communication terminal). [0100]: the PPDU includes a data frame, a control frame, a management frame, or the like, wherein the control frame may be a RTS/CTS/trigger frame. [0106]: the PPDU includes the trigger frame. Note: STA 4’s NAV (=Intra-BSS NAV) is an Intra-BSS NAV because the trigger frame is transmitted in the intra-BSS from the AP and is used to set the NAV of the STA 4 that is in the intra-BSS).

Regarding claim 27, Luo in view of Huang discloses all features of claim 25 as outlined above. 
Luo further discloses wherein the updating of the Intra-BSS NAV comprises, when the obtained frame is the trigger frame, updating the Intra-BSS NAV based on the trigger frame regardless of whether the trigger frame triggers the transmission of the wireless communication terminal (Fig. 8, [0112]: trigger frame (1-3) is directed to STAs 1-3 but STA 4 still sets its NAV according to the trigger frame (=regardless of whether the trigger frame triggers the transmission of the wireless communication terminal). [0100]: the PPDU includes a data frame, a control frame, a management frame, or the like, wherein the control frame may be a RTS/CTS/trigger frame. [0106]: the PPDU includes the trigger frame. Note: STA 4’s NAV (=Intra-BSS NAV) is an Intra-BSS NAV because the trigger frame is transmitted in the intra-BSS from the AP and is used to set the NAV of the STA 4 that is in the intra-BSS).

 	Claim(s) 22-23 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0146469 A1) in view of Huang et al. (US 2017/0006541 A1) and Ryu et al. (US 2017/0230981 A1).

Regarding claim 22, Luo in view of Huang discloses all features of claim 19 as outlined above. 
Luo further discloses the processor is configured to update the Intra-BSS NAV based on the trigger frame (Fig. 8, [0112]: STA 4 sets its NAV according to the trigger frame (1-3) sent in the intra-BSS. [0095]-[0099]: the receiving node updates its NAV according to a duration field when a condition for not updating the NAV fails. Note: STA 4’s NAV (=Intra-BSS NAV) is an Intra-BSS NAV because the trigger frame is transmitted in the intra-BSS from the AP and is used to set the NAV of the STA 4 that is in the intra-BSS).
Luo in view of Huang does not disclose to set the intra-BSS NAV according to the trigger frame when the trigger frame indicates that channel sensing is required before transmitting a trigger-basedU.S. Patent Application No. 16/375,754Attorney Docket No. B-9908CON 631955-4 Page 3PPDU based on the trigger frame.
However, Ryu discloses when the trigger frame indicates that channel sensing is required before transmitting a trigger-basedU.S. Patent Application No. 16/375,754Attorney Docket No. B-9908CON 631955-4 Page 3PPDU based on the trigger frame (Fig. 9, [0092], [0095]: trigger frame is configured as MAC frame and includes common info field 920. Fig. 10, [0096], [0099]: common info field includes CS required field 1030 that indicates the receiving device has to consider wireless medium before transmitting a respective uplink PPDU. [0113]: receiving station configures NAV based on the received duration field of the received MAC frame and determines whether the wireless medium is busy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA 4 when setting its NAV according to the trigger frame included in the PPDU sent in intra-BSS, as taught by Luo, when the trigger frame includes a CS required field indicating the wireless medium needs to be considered before transmitting a respective uplink PPDU, as taught by Ryu.
Doing so allows the AP that sends the trigger frame to indicate whether or not the status or NAV of a wireless medium is required to be considered (Ryu: [0099]); and thus enhances operations when multiple users perform uplink transmission (Ryu: [0015]).

Regarding claim 23, Luo in view of Huang discloses all features of claim 22 as outlined above. 
Luo further discloses the processor is configured to update the Intra-BSS NAV based on the trigger frame (Fig. 8, [0112]: STA 4 sets its NAV according to the trigger frame (1-3) sent in the intra-BSS. [0095]-[0099]: the receiving node updates its NAV according to a duration field when a condition for not updating the NAV fails. Note: STA 4’s NAV (=Intra-BSS NAV) is an Intra-BSS NAV because the trigger frame is transmitted in the intra-BSS from the AP and is used to set the NAV of the STA 4 that is in the intra-BSS).
Luo in view of Huang does not disclose to set the intra-BSS NAV according to the trigger frame when the channel for transmitting the trigger-based PPDU is sensed to be busy by the channel sensing.
However, Ryu further discloses when the channel for transmitting the trigger-based PPDU is sensed to be busy by the channel sensing ([0113]: receiving station determines the wireless medium is busy based on the NAV is not equal to 0 and configures the NAV based on the received duration field of the received MAC frame. Fig. 9, [0092], [0095]: the received MAC frame is a trigger frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA 4 when setting its NAV according to the trigger frame included in the PPDU sent in intra-BSS, as taught by Luo, when the receiving station determines the wireless medium is busy, as taught by Ryu.
Doing so allows the AP that sends the trigger frame to indicate whether or not the status or NAV of a wireless medium is required to be considered (Ryu: [0099]) and refrain the receiving station to perform transmission on the busy wireless medium (Ryu: [0113]); and thus enhances operations when multiple users perform uplink transmission (Ryu: [0015]).

Regarding claim 28, Luo in view of Huang discloses all features of claim 25 as outlined above. 
Luo further discloses wherein the updating of the Intra-BSS NAV comprises, … updating the Intra-BSS NAV based on the trigger frame (Fig. 8, [0112]: STA 4 sets its NAV according to the trigger frame (1-3) sent in the intra-BSS. [0095]-[0099]: the receiving node updates its NAV according to a duration field when a condition for not updating the NAV fails. Note: STA 4’s NAV (=Intra-BSS NAV) is an Intra-BSS NAV because the trigger frame is transmitted in the intra-BSS from the AP and is used to set the NAV of the STA 4 that is in the intra-BSS).
Luo in view of Huang does not disclose to set the intra-BSS NAV according to the trigger frame when the trigger frame indicates that channel sensing is required before transmitting a trigger-basedU.S. Patent Application No. 16/375,754Attorney Docket No. B-9908CON 631955-4 Page 3PPDU based on the trigger frame.
However, Ryu discloses when the trigger frame indicates that channel sensing is required before transmitting a trigger-basedU.S. Patent Application No. 16/375,754Attorney Docket No. B-9908CON 631955-4 Page 3PPDU based on the trigger frame (Fig. 9, [0092], [0095]: trigger frame is configured as MAC frame and includes common info field 920. Fig. 10, [0096], [0099]: common info field includes CS required field 1030 that indicates the receiving device has to consider wireless medium before transmitting a respective uplink PPDU. [0113]: receiving station configures NAV based on the received duration field of the received MAC frame and determines whether the wireless medium is busy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA 4 when setting its NAV according to the trigger frame included in the PPDU sent in intra-BSS, as taught by Luo, when the trigger frame includes a CS required field indicating the wireless medium needs to be considered before transmitting a respective uplink PPDU, as taught by Ryu.
Doing so allows the AP that sends the trigger frame to indicate whether or not the status or NAV of a wireless medium is required to be considered (Ryu: [0099]); and thus enhances operations when multiple users perform uplink transmission (Ryu: [0015]).

Regarding claim 29, Luo in view of Huang discloses all features of claim 28 as outlined above. 
Luo further discloses wherein the updating of the Intra-BSS NAV comprises, … updating the Intra-BSS NAV based on the trigger frame (Fig. 8, [0112]: STA 4 sets its NAV according to the trigger frame (1-3) sent in the intra-BSS. [0095]-[0099]: the receiving node updates its NAV according to a duration field when a condition for not updating the NAV fails. Note: STA 4’s NAV (=Intra-BSS NAV) is an Intra-BSS NAV because the trigger frame is transmitted in the intra-BSS from the AP and is used to set the NAV of the STA 4 that is in the intra-BSS).
Luo in view of Huang does not disclose to set the intra-BSS NAV according to the trigger frame when the channel for transmitting the trigger-based PPDU is sensed to be busy by the channel sensing.
However, Ryu further discloses when the channel for transmitting the trigger-based PPDU is sensed to be busy by the channel sensing ([0113]: receiving station determines the wireless medium is busy based on the NAV is not equal to 0 and configures the NAV based on the received duration field of the received MAC frame. Fig. 9, [0092], [0095]: the received MAC frame is a trigger frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA 4 when setting its NAV according to the trigger frame included in the PPDU sent in intra-BSS, as taught by Luo, when the receiving station determines the wireless medium is busy, as taught by Ryu.
Doing so allows the AP that sends the trigger frame to indicate whether or not the status or NAV of a wireless medium is required to be considered (Ryu: [0099]) and refrain the receiving station to perform transmission on the busy wireless medium (Ryu: [0113]); and thus enhances operations when multiple users perform uplink transmission (Ryu: [0015]).

	Claim(s) 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0146469 A1) in view of Huang et al. (US 2017/0006541 A1), Ryu et al. (US 2017/0230981 A1), and Xing et al. (US 2018/0279369 A1).

Regarding claim 24, Luo in view of Huang and Ryu discloses all features of claim 23 as outlined above. 
Luo in view of Huang and Ryu does not disclose, but Xing discloses wherein the processor is configured to update the Intra-BSS NAV based on a time required for the channel sensing and the trigger frame (Fig. 7, [0173]-[0174]: STA 1 updates NAV (steps 707, 710, or 713) according to the trigger frame and after checking a NAV timer indicating whether a channel is idle or busy (steps 706, 709, or 711). Note: “time required for the channel sensing” is equated to the STA 1 checking the NAV timer indicating whether the channel is busy or idle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA when setting its NAV according to the trigger frame included in the PPDU sent in intra-BSS, as taught by Luo, when the receiving station determines the wireless medium is busy, as taught by Ryu, after checking a NAV timer indicating whether a channel is idle or busy, as taught by Xing.
Doing so allows the STA 1 to update the NAV based on the trigger frame and after checking a NAV timer and determining whether a channel is busy or idle, and updating the NAV when the channel is idle and updating the NAV only when the duration value of the trigger frame is greater than the NAV timer and the channel is busy (Xing: [0174]); and thus allows the WLAN stations to determine channel conditions and make a correct response to the multi-user wireless frames (Xing: [0078]).

Regarding claim 30, Luo in view of Huang and Ryu discloses all features of claim 29 as outlined above. 
Luo in view of Huang and Ryu does not disclose, but Xing discloses wherein the updating of the Intra-BSS NAV comprises updating the Intra-BSS NAV based on a time required for the channel sensing and the trigger frame (Fig. 7, [0173]-[0174]: STA 1 updates NAV (steps 707, 710, or 713) according to the trigger frame and after checking a NAV timer indicating whether a channel is idle or busy (steps 706, 709, or 711). Note: “time required for the channel sensing” is equated to the STA 1 checking the NAV timer indicating whether the channel is busy or idle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the STA when setting its NAV according to the trigger frame included in the PPDU sent in intra-BSS, as taught by Luo, when the receiving station determines the wireless medium is busy, as taught by Ryu, after checking a NAV timer indicating whether a channel is idle or busy, as taught by Xing.
Doing so allows the STA 1 to update the NAV based on the trigger frame and after checking a NAV timer and determining whether a channel is busy or idle, and updating the NAV when the channel is idle and updating the NAV only when the duration value of the trigger frame is greater than the NAV timer and the channel is busy (Xing: [0174]); and thus allows the WLAN stations to determine channel conditions and make a correct response to the multi-user wireless frames (Xing: [0078]).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/              Examiner, Art Unit 2478